Supreme Court of Florida
                                   ____________

                                    No. SC17-68
                                   ____________

                             SONNY BOY OATS, JR.,
                                  Petitioner,

                                         vs.

                              JULIE L. JONES, etc.,
                                  Respondent.

                                   [May 25, 2017]

PER CURIAM.

      Sonny Boy Oats, Jr., was tried and convicted for the December 1979 robbery

of a convenience store and first-degree murder of the store clerk. Oats v. State,

181 So. 3d 457, 460 (Fla. 2015). This Court affirmed Oats’ conviction on direct

appeal but held that the trial court erroneously found three aggravating factors and

remanded to the trial court for entry of a new sentencing order. Oats v. State, 446

So. 2d 90, 95-96 (Fla. 1984). On remand, the trial court reweighed the valid

aggravating factors and again imposed the death penalty, which this Court then

affirmed. Oats v. State, 472 So. 2d 1143, 1145 (Fla.), cert. denied, 474 U.S. 865

(1985). This Court later affirmed the trial court’s denial of Oats’ initial motion for
postconviction relief and denied his petition for a writ of habeas corpus. Oats v.

Dugger, 638 So. 2d 20, 20 (Fla. 1994).

      In late 2015, pursuant to the United States Supreme Court’s decision in Hall

v. Florida, 134 S. Ct. 1986 (2014), this Court remanded Oats’ case back to the

circuit court for a new intellectual disability evidentiary hearing. Oats, 181 So. 3d

at 471.1 Following this Court’s opinion in Hurst v. State (Hurst), 202 So. 3d 40

(Fla. 2016), cert. denied, No. 16-998 (U.S. May 22, 2017), on October 28, 2016,

Oats filed a postconviction motion in the circuit court seeking relief under Hurst,

which the circuit court held in abeyance pending the evidentiary hearing on Oats’

Hall claim.

      On January 17, 2017, Oats filed the current petition for a writ of habeas

corpus and additionally filed a motion to stay the circuit court proceedings (on

remand from this Court’s 2015 decision).2 In his petition, Oats contends that (1) he

is entitled to have his death sentence vacated pursuant to Hurst, and (2) regardless,

Hurst applies to cases involving Hall claims, like his, because the determination of

whether a defendant is intellectually disabled is a fact that must be found by the




      1. That hearing has now been scheduled for September 7, 2017.
      2. We have jurisdiction. See art. V, § 3(b)(9), Fla. Const.


                                         -2-
jury. For reasons more fully explained below, we conclude that Oats is not entitled

to relief. Accordingly, we deny Oats’ petition.

                                     ANALYSIS

      As to Oats’ first claim, we conclude that Oats is not entitled to Hurst relief

because Hurst does not apply retroactively to Oats’ sentence, which became final

in 1985. See Asay v. State, 210 So. 3d 1 (Fla. 2016), petition for cert. filed, No.

16-9033 (U.S. Apr. 29, 2017); see also Oats, 472 So. 2d 1143.

      Next, we address Oats’ claim that the United States Supreme Court’s

decision in Hurst v. Florida and this Court’s decision in Hurst require that the jury,

rather than the trial judge, determine intellectual disability. In granting Oats a new

hearing on his claim of intellectual disability, we concluded:

      [T]he circuit court erred in determining that Oats failed to establish
      onset of his intellectual disability prior to the age of 18. The evidence
      presented to the circuit court in fact strongly leads to the conclusion
      that Oats established both his low IQ and onset of an intellectual
      disability prior to the age of 18. However, because the circuit court
      did not analyze the remaining prongs, and because neither the circuit
      court nor the parties and their experts had the benefit of Hall, we
      remand for further proceedings consistent with this opinion, including
      providing the parties with an opportunity to present additional
      evidence at an evidentiary hearing to enable a full reevaluation of
      whether Oats is intellectually disabled.

Oats, 181 So. 3d at 471. Our instruction was clear that the new intellectual

disability hearing should be held before the trial court.




                                         -3-
      Pursuant to section 921.141, Florida Statutes (2016), once a defendant is

convicted of first-degree murder, the minimum sentence is life imprisonment

without parole. See § 921.141(3), Fla. Stat. (2016); Hurst, 202 So. 3d at 51. The

trial then proceeds to the penalty phase where the jury ultimately determines

whether the defendant should be sentenced to life imprisonment without parole or

death. See Hurst, 202 So. 3d at 44.

      In 2002, the United States Supreme Court decided Atkins v. Virginia, 536

U.S. 304 (2002), which held that the Eighth Amendment to the United States

Constitution bars the execution of criminal defendants who are intellectually

disabled. Id. at 321. Although Atkins held that the imposition of the death penalty

against intellectually disabled individuals is unconstitutional, the United States

Supreme Court left for the states “the task of developing appropriate ways to

enforce the constitutional restriction” established in Atkins. Id. at 317.

      In 2001, before Atkins, the Legislature enacted section 921.137, Florida

Statutes, barring the execution of intellectually disabled defendants. See

§ 921.137(2), Fla. Stat. (2001). In 2004, after Atkins, this Court adopted Florida

Rule of Criminal Procedure 3.203, which became effective on October 1, 2004, to

provide a procedure for implementing Atkins and section 921.137. Amends. to

Fla. Rules of Crim. P. & Fla. Rules of App. P., 875 So. 2d 563, 565 (Fla. 2004).

Both the statute and the court rule provide for an evidentiary hearing to determine


                                         -4-
intellectual disability to take place before the trial court. See Fla. R. Crim. P.

3.203(e).

      It is clear that the Florida Legislature designated the trial judge, not the jury,

as the factfinder for intellectual disability determinations. Intellectual disability is

not a “necessary finding[] to impose a death sentence” but is, rather, the opposite—

a fact that bars death. Hurst, 202 So. 3d at 67. Therefore, nothing from the United

States Supreme Court’s decisions in Ring, Atkins, Hall, or Hurst v. Florida, compel

a conclusion either way on the issue of whether a judge or jury must determine that

a criminal defendant is intellectually disabled. Rather, the United States Supreme

Court explicitly left the implementation of Atkins to the states. Thus, Oats has not

demonstrated that Florida’s Atkins procedure, as set forth in section 921.137, is

unconstitutional. Accordingly, Oats is not entitled to relief on this claim.

                                   CONCLUSION

      For the above reasons, Oats’ petition for writ of habeas corpus is hereby

denied.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, and POLSTON, JJ.,
concur.
PARIENTE, J., concurs with an opinion.
LAWSON, J., concurs with an opinion, in which CANADY, J., concurs.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.


                                          -5-
PARIENTE, J., concurring.

      I concur in the majority’s holding that Oats is not entitled to a jury

determination on his claim that he is intellectually disabled and therefore ineligible

for execution. As to Oats’ claim for relief under Hurst v. State (Hurst), 202 So. 3d

40 (Fla. 2016), cert. denied, No. 16-998 (U.S. May 22, 2017), based upon the trial

court’s failure to impanel a jury on resentencing, I concur in the majority opinion

because I am bound by this Court’s precedent in Asay v. State, 210 So. 3d 1 (Fla.

2016), petition for cert. filed, No. 16-9033 (U.S. Apr. 29, 2017). However, for the

reasons fully expressed in my concurring in part and dissenting in part opinion in

Asay, I would apply Hurst retroactively to Oats’ sentence and, finding that the

error is not harmless beyond a reasonable doubt, reverse for a new penalty phase.

Id. at 32-38 (Pariente, J., concurring in part and dissenting in part). There are good

reasons in Oats’ case for doing so.

      In 1981, Oats’ original jury “rendered an advisory sentence of death.” Oats

v. State, 446 So. 2d 90, 92 (Fla. 1984). The jury’s precise vote for life or death is

unknown because the verdict form only indicated that at least a majority of the jury

voted to recommend a sentence of death. On appeal, this Court struck three of the

aggravating factors upon which the trial judge’s sentencing determination relied:

(1) that Oats had been previously convicted of a violent felony, (2) that the murder

was especially heinous, atrocious, or cruel (HAC), and (3) that the murder was


                                         -6-
committed for pecuniary gain. Id. at 94-95. “On remand, the trial court reweighed

the valid aggravators and reimposed the death penalty.” Oats v. State, 181 So. 3d

457, 460 (Fla. 2015).

       Oats appealed, claiming in pertinent part “that the trial court erred in failing

to impanel a jury to rehear evidence and to make a recommendation as to the

proper sentence.” Oats v. State, 472 So. 2d 1143, 1144-45 (Fla. 1985). This Court

denied relief on this claim, stating that “[b]ecause a new jury would be considering

essentially the same evidence as was presented to the original jury,” there was “no

reason to resubmit the evidence to a jury.” Id. at 1145 (quoting Oats, 446 So. 2d at

96).

       However, it was error for this Court not to have allowed jury resentencing in

Oats’ case after striking three of the aggravators, even under our pre-Hurst

harmless error jurisprudence for errors in sentencing orders. See Kaczmar v. State,

104 So. 3d 990, 1008 (Fla. 2012); see also Wood v. State, 209 So. 3d 1217, 1234

(Fla. 2017). “Post-Hurst, this conclusion is even more compelling.” Wood, 209

So. 3d at 1234.

       Regardless of the error on resentencing, because this Court struck three of

the six aggravating factors upon which the jury originally relied in recommending

death, I cannot conclude that the error of submitting invalid aggravators to the jury

is harmless beyond a reasonable doubt. See id. Nonetheless, because I am bound


                                          -7-
by our precedent in Asay, I concur in denying Oats Hurst relief. Oats will not

receive a new penalty phase. And because Oats is not entitled to a jury

determination of intellectual disability, this case should be returned to the trial

court to conduct the new hearing on intellectual disability, as previously ordered by

this Court in Oats, 181 So. 3d at 471.

LAWSON, J., concurring.

      I concur in the majority’s holding that Oats is not entitled to a jury

determination on his intellectual disability claim and concur in the result of the

majority’s holding that Oats is not entitled to relief under Hurst. See Mosley v.

State, 209 So. 3d 1248, 1285 (Fla. 2016) (Canady, J., concurring in part and

dissenting in part).

CANADY, J., concurs.

Original Proceeding – Habeas Corpus

Martin J. McClain, Special Assistant Capital Collateral Regional Counsel, and
Nicole M. Noël, Assistant Capital Collateral Regional Counsel, Southern Region,
Fort Lauderdale, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; and Vivian Singleton,
Assistant Attorney General, Daytona Beach, Florida,

      for Respondent




                                          -8-